Title: To George Washington from William Heath, 5 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, May 5. 1781.
                        
                        I take the liberty to enclose you the proceedings of a general court-martial on several soldiers who lately
                            deserted from the light-infantry, and some others. The reason of my troubling your Excellency with them, is my present
                            indisposition, which forbids my passing on them. I am now feeling those consequences which I have had for some time but
                            too much reason to expect. The unreasonably long absence of all the General officers—the unavoidable load of business
                            (under the very peculiar situation and circumstances of the army) thereby thrown on me, requiring an almost incessant
                            attention, which the approach of spring required should be thrown off by relaxation and exercise—the scarcity of forage
                            which has forbid my keeping even a single saddle horse at this post during the winter, to catch a moments exercise, could
                            I find that space of leisure—have subjected me to a confinement which nothing scarcely short of miraculous could prevent
                            from contracting diseases, and wounding the very basis of my constitution; while others have been spending a whole winter,
                            and not contented with that, seem to bid fair to spend the spring.
                        I am, with the loss of health, pushed to a period when absence cannot be enjoyed without casting a shade on the
                            character of the officer. A situation thus circumstanced, cannot but touch the feelings of a person of sensibility—They
                            certainly do mine.
                        I am struggling with my disorder, hope to get the better of it—but the pain in my head forbids close
                            attention to business. I have the honor to be With the greatest respect, your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. I have just received a letter from Colo. Scammel in which he observes—"The sentence against
                                    Powell a soldier in our line, I understand is approved—I wish his execution might be ordered. I
                                am ever loth to urge death, but he is such an abandoned villain that nothing but a halter or
                                well-placed ball will prevent him from deserting. He has regularly deserted every opportunity."
                        

                    